Citation Nr: 0301378	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from September 
1978 to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The veteran subsequently 
perfected this appeal.


REMAND

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA 
certain notification requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The veteran is currently service-connected for lumbosacral 
strain evaluated as 10 percent disabling.  The veteran 
disagrees with this evaluation and also claims that he is 
entitled to service connection for a herniated disc.  

In April 2002, the RO denied service connection for a 
central disc herniation at L5-S1.  In July 2002, a notice 
of disagreement was received at the RO and subsequently 
forwarded to the Board.  This was accompanied by a 
statement from the veteran's doctor concerning the onset 
of the disc herniation.  The veteran essentially contends 
that his low back disability was misdiagnosed during 
service.  The RO has not had the opportunity to issue a 
statement of the case (SOC) concerning this issue and no 
appeal has been perfected.  In situations such as this, 
the appropriate Board action is to remand the matter to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999). 

Additionally, the Board finds that the issue of service 
connection for a central disc herniation at L5-S1 is 
inextricably intertwined with the issue currently before 
the Board.  Specifically, a determination that the 
veteran's central disc herniation is related to the 
veteran's service-connected lumbosacral strain could 
impact the evaluation of that disability.  Therefore, it 
would be premature and prejudicial to the veteran for the 
Board to proceed with final appellate consideration of the 
increased evaluation issue currently on appeal without 
first considering the service connection issue.  

Accordingly, this case is REMANDED for the following:

1. The RO should review the claims 
folder and ensure that all 
notification and development action 
required by the VCAA is completed.  
In particular, the RO should ensure 
that the new notification 
requirements and development 
procedures contained in 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002) and 
38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2002) are fully complied with 
and satisfied.

2. The RO should furnish the veteran and 
his representative an SOC with regard 
to the veteran's claim of entitlement 
to service connection for a central 
disc herniation at L5-S1, and should 
inform them of the requirements 
necessary to perfect an appeal.  If a 
timely substantive appeal is 
received, the RO should certify that 
issue to the Board for appellate 
consideration.

3. Following any additional development, 
the RO should readjudicate the issue 
in appellate status.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case (SSOC) and an opportunity to 
respond.

Thereafter, the RO should return the veteran's claims 
folder to the Board for further appellate review.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


